Exhibit 10.67

 

FIRST AMENDMENT TO

MASTER DISTRIBUTION AGREEMENT

 

This First Amendment to the Master Distribution Agreement (“First Amendment”) is
made effective as of February 14, 2005 (the “Effective Date”), by and between
JOE’S JEANS, INC., a Delaware corporation, with its principle place of business
at 5900 S. Eastern Avenue, Commerce, California 90040, USA, (hereinafter
referred to as “JOE’S”) and BEYOND BLUE, INC., a California corporation, with
its principle place of business at 815 Moraga Drive, Second Floor, Los Angeles,
California 90049, USA (hereinafter referred to as “BBI”) and collectively know
as (the “Parties”).

 


W I T N E S S E T H:

 

WHEREAS, the Parties entered into that certain Master Distribution Agreement
dated effective as of January 1, 2004 pursuant to which the Parties entered into
an exclusive distribution arrangement for the Joe’s and Joe’s Jeans Products in
the Territory (the “Master Agreement”); and

 

WHEREAS, in connection with the execution of a separate Master Distribution
Agreement between the Parties for the distribution of certain products bearing
the indie™ trademark owned by JOE’S, the Parties wish to amend the Master
Agreement to provide for a lower wholesale price to be paid by BBI to JOE’S as
set forth in Section 6.1 of the Master Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the Parties to this Agreement
hereby agree as follows:

 

1.                                       The Parties hereby delete the reference
to “twenty-seven and five tenths percent (27.5%)” set forth in line 2 of
Section 6.1 of the Master Agreement in its entirety and replace it with
“twenty-two and one-half percent (22.5%)” which shall be in force as of the
Effective Date hereinabove, subject to the following conditions:

 

a.                                                               The Parties
hereby acknowledge that the terms of Section 1.2(b) shall remain in full force
and effect up until the expiration of that certain master distribution and
licensing agreement by and between JOE’S and Itochu Corporation (“Itochu”) dated
July 1, 2003 (the “Itochu Agreement”), as assigned by JOE’S to BBI on August 31,
2004 pursuant to Section 28.1 of the Itochu Agreement.  Upon said expiration of
the Itochu Agreement, the territory of Japan shall be subject to the wholesale
price adjustment of twenty-two and on-half percent (22.5%) as made pursuant to
Paragraph 1 hereinabove; and

 

b.                                                              All sales made
and/or associated to American Retro from the Effective Date through March 31,
2005 shall be and/or remain at a twenty-five percent (25%) discount, and all
sales made and/or associated to American Retro from April 1, 2005 through the
end of the Term of the Master

 

1

--------------------------------------------------------------------------------


 

Agreement (as defined therein) shall be at twenty-two and one-half percent
(22.5%) as made pursuant to Paragraph 1 hereinabove.

 

2.                                       BBI shall have a right to renew the
Master Agreement for a two (2) year period (“Renewal Period”), which shall be
exercised in writing by BBI on or before six (6) months prior to the expiration
of said Master Agreement.  Said Renewal Period shall be subject to the same
terms and conditions of the Master Agreement, save and except for the following
condition:

 

a.               BBI shall achieve the following Guaranteed Net Wholesale
(“GNW”) sales:

 

Year 1 Renewal
Period:                                                                     
$10,000,000 (“Year 1 Renewal Period”)

Year 2 Renewal
Period:                                                                     
$12,000,000 (“Year 2 Renewal Period”)

 

In the event that BBI shall fail to meet its minimum GNW for the Year 1 Renewal
Period, then JOE’S shall have the right to terminate the Agreement with BBI,
thereby eliminating Year 2 Renewal Period.

 

3.                                       Except as set forth herein or as
amended by the First Amendment, all other terms and conditions of the Master
Agreement shall remain the same and shall be in full force and effect.  Any
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Master Agreement.  In the event of a conflict between this
First Amendment and the Master Agreement, the Master Agreement shall govern.

 

4.                                       This First Amendment may be executed in
two or more counterparts, each of which shall be deemed to be an original, and
all of which, taken together, shall constitute one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE TO FOLLOW.]

 

2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment, as of the
date first written above.

 

 

BEYOND BLUE, INC.

JOE’S JEANS, INC.

 

 

 

 

/s/ Harry Haralambus

 

/s/ Jay Furrow

 

By: Harry Haralambus

By: Jay Furrow

Title: President

Title: Chief Executive Officer

 

3

--------------------------------------------------------------------------------